Title: To Thomas Jefferson from John Sevier, 17 January 1791
From: Sevier, John
To: Jefferson, Thomas



Sir
Congress Chamber 17 Jany. 1791.

Mr. Pery who was appointed one of the Judges of the territory So. of Ohio I am informed have declined the Acceptance of that office. I therefore presume the President will find it expedient to supply the vacancy by another Appointment.—Permit me to Name to the Honble. the Secreatary of State, Waightstil Avery Esquire as a proper person to fill this important office. His competent Abilities integrity, And Uprightness, together with his enterprise And General Acquaintance with the People of the Territory. The favourable Opinions entertained of this Gentleman by those People, would perhaps render this appointment as pleasing as any that could be made.—I have the honor to be with due respect yours respectively,

John Sevier

